IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

The Estate of SUSAN J.                 )
MOULDER, MICHAEL J.                    )
MOULDER, as Executor for the           )
Estate and Individually,
                                       )
                                       )
                Plaintiffs,
                                       )
           v.                          ) C.A. No. N20C-03-299 AML
                                       )
SUJUNG PARK, M.D.,                     )
Individually; and MEDICAL              )
ONCOLOGY HEMATOLOGY                    )
CONSULTANTS, P.A., a                   )
Delaware Professional                  )
Association, et al.,                   )
                                       )
                Defendants.            )


                         Submitted: June 7, 2022
                      Decided: September 29, 2022

                       MEMORANDUM OPINION

Upon Defendant's Motion for Summary Judgment - GRANTED

Bartholomew J. Dalton, Esq and Jessica Needles, Esq. of DALTON &
ASSOCIATES, PA., Wilmington, Delaware; Attorneys for Plaintiffs Michael
J. Moulder, as Executor for the Estate of Susan J. Moulder.


Stephen J. Milewski, Esq. and Emily K. Silverstein Esq., of WHITE AND
WILLIAMS LLP, Wilmington, Delaware; Attorneys for Defendants SuJung
Park, M.D. and Medical Oncology Hematology Consultants, P.A.


LEGROW, J.
      The plaintiff in this case initiated a medical malpractice suit relating to

medical treatment administered to his late wife. The plaintiff alleges the defendant

doctor violated the applicable standard of care by failing to timely review and notify

the plaintiff’s late wife of a CT chest report that identified new pulmonary nodules

in her lungs. It is undisputed that the purportedly negligent medical care was not a

proximate cause of the decedent’s death, so the plaintiff has not made a wrongful

death claim.    The plaintiff alleges, however, that as a result of the delayed

notification his late wife suffered severe emotional distress, pain, and suffering,

which would not have occurred but for defendant’s gross negligence and willful and

wanton conduct.

      At the close of discovery, the defendant moved for summary judgment,

 arguing that the plaintiff’s contended breach of the standard of care did not result

 in a lack of treatment or physical injury, and that the plaintiff’s mental anguish

 claim therefore fails as a matter of law. The primary issue raised by the pending

 summary judgment motion is whether there is any record evidence that the

 decedent’s “feelings of betrayal, increased drinking, and need to seek out other

 medical providers” satisfy the requirement under Delaware law that a mental

 anguish claim manifest with “substantial” and “ongoing” physical symptoms.

 Because (i) the plaintiff has not created a record that his late wife suffered a physical

 injury or had substantial and ongoing physical symptoms of mental anguish, and


                                            1
    (ii) even if the plaintiff created a record to meet that standard, the plaintiff has not

    provided an expert opinion that there was a causal link between the defendant’s

    alleged negligence and the plaintiff’s wife’s depression and anxiety, the defendant’s

    motion for summary judgment is granted.

                 FACTUAL AND PROCEDURAL BACKGROUND

         Unless otherwise noted, the following facts are undisputed. Plaintiff, Michael

    J. Moulder (“Mr. Moulder”), was married to Susan J. Moulder (“Mrs. Moulder”)

    until her death in December 2018.1

         Mrs. Moulder was diagnosed with Stage II squamous cell carcinoma of the

    mouth in September 2016.2 Mrs. Moulder’s cancer was attributed to her significant

    alcohol intake and smoking history.3 As part of her treatment, on October 11, 2016,

    Mrs. Moulder underwent surgical resection of the floor of her mouth and ventral

    surface of her tongue, and neck dissection.4 Mrs. Moulder then was enrolled in a

    clinical trial for post-operative external beam radiation therapy without

    chemotherapy.5 The clinical trial protocol included post-treatment imaging with

    chest CTs every six months.6 Mrs. Moulder’s course of treatment for her mouth



1
  Pl.’s Compl. ¶ A.
2
  Plaintiff’s Answering Brief in Opposition to Defendant’s Summary Judgment Motion (hereinafter
“Pl.’s Answ. Br. in Opp.”) at 2.
3
  Defendant’s Motion for Summary Judgment (hereinafter “Def.’s Mot.”) at 2.
4
  Pl.’s Answ. Br. in Opp. at 2.
5
  Def.’s Mot. at 2-3.
6
  Id. at 3.
                                              2
    cancer was complicated by osteoradionecrosis of the mandible, sub-arachnoid

    hemorrhage, bi-apical nodularity, hypertension, and hyperlipidemia.7 She

    experienced substantial pain, depression, and anxiety associated with the lifestyle

    changes she endured during her cancer treatment and recovery.8

         Approximately a year after completing cancer treatment, Mrs. Moulder began

    seeing the defendant, Dr. Sujung Park.9 While under Dr. Park’s care, Mrs. Moulder

    underwent a chest CT on January 12, 2018, as part of the clinical trial protocol.10

    The radiologist’s impression noted “a 7 x 6 mm nodule in the posterior aspect of

    the right middle lobe along the major fissure. Question of a new 5 mm left apical

    nodule, although it is adjacent to pleural scarring.”11 The radiologist who conducted

    the scan recommended Mrs. Moulder undergo a follow-up scan in three months.12

    There is no dispute that Dr. Park’s office received the radiologist’s report in January

    2018. There is, however, a factual dispute as to whether and when Dr. Park

    reviewed the report. Dr. Park maintains she reviewed the report promptly and

    recognized the recommendation for a three-month follow-up but made the decision

    not to tell Mrs. Moulder immediately and to proceed with the existing protocol for



7
  Id.
8
  Defendant’s Opening Brief (hereinafter “Def.’s Opening Br.”, Ex. 6.
9
  Pl.’s Compl. § B ¶ 10. Defendant Medical Oncology Hematology Consultants, P.A. is the practice
where Dr. Park works.
10
   Def.’s Mot. at 3.
11
   Id.
12
   Id.
                                               3
 a six-month follow-up scan.13 Dr. Park testified she made this decision because

 disclosing the nodule’s existence or ordering a three-month follow-up would

 exacerbate Mrs. Moulder’s anxiety and discomfort with no corresponding

 therapeutic benefit. Mr. Moulder, in contrast, contends Dr. Park either negligently

 failed to review the report or failed to order the recommended follow-up, and that

 in either case she violated the standard of care. For purposes of the pending

 summary judgment motion, the Court adopts Mr. Moulder’s view of the facts.

       Mrs. Moulder returned to Dr. Park on July 17, 2018, for her routine follow-up

 appointment, and Dr. Park made no mention of the nodules in Mrs. Moulder’s

 lungs. She did, however, instruct Mrs. Moulder to undergo another CT scan.14 On

 July 27, 2018, Mrs. Moulder underwent the recommended chest CT, which

 revealed the nodule had grown to 10 x 19 mm (previously 7 x 6 mm).15 After the

 CT scan, Mrs. Moulder had a follow-up appointment with Dr. Park on August 2,

 2018, at which point Dr. Park for the first time disclosed the presence of the new

 nodules.16 Dr. Park was concerned the nodule growth was positive for either

 metastatic or new primary lung cancer and referred Mrs. Moulder to pulmonary for

 a bronchoscopy with biopsy, and PET/CT for full staging.17



13
   Def.’s Opening Br. at 3-4.
14
   Pl.’s Answ. Br. in Opp. at 5-6.
15
   Def.’s Mot. at 5.
16
   Pl.’s Answ. Br. in Opp. at 7.
17
   Def.’s Mot. at 5.
                                         4
       As a result of the delayed notification of the pulmonary nodules, Mrs. Moulder

 allegedly lost trust in Dr. Park and decided to seek a second opinion from Dr.

 Christine Ciunci, M.D., at Penn Presbyterian Medical Center.18 Dr. Ciunci found

 the nodules “concerning for metastases of her head and neck cancer v. less likely a

 primary lung cancer vs. other” and referred Mrs. Moulder to an interventional

 pulmonologist for biopsy.19 Due to other health issues, however, Mrs. Moulder did

 not have any additional cancer testing. Specifically, in the fall of 2018, Mrs.

 Moulder was admitted to the hospital several times for alcoholic hepatitis and liver

 cirrhosis attributed to Mrs. Moulder’s heavy drinking.20 On November 14, 2018,

 Mrs. Moulder was admitted to the hospital with hepatic encephalopathy. On

 December 1, 2018, Mrs. Moulder died from end stage liver disease from alcoholism

 and lung mass with metastatic disease to liver.21

       Before Dr. Park told the Moulders about the nodule, Mrs. Moulder’s treatment

 team referred her to a psychologist for anxiety and psychosocial issues.22 At an

 appointment with a psychologist on July 24, 2018, Mrs. Moulder self-reported

 depression and anxiety associated with her floor of mouth cancer, the pain

 associated with it, and how it had impacted her life.23 Multiple treatment records


18
   Pl.’s Answ. Br. in Opp. at 7.
19
   Id. at 7-8.
20
   Id. at 8.
21
   Id.
22
   Def.’s Mot. at 6. Ex. 6.
23
   Id.
                                          5
 reflect that she consumed 750ml to 1.5L of sake wine per day, that she had been

 drinking that amount for many years, and that she had no intention of stopping

 despite her doctors’ recommendations that she do so.24 Mrs. Moulder’s ultimate

 cause of death was severe liver disease unrelated to the cancer and attributable to

 Mrs. Moulder’s significant alcoholism.25 Mr. Moulder does not contend that Dr.

 Park’s delayed notification or the failure to order a three-month follow-up scan

 contributed to Mrs. Moulder’s death. It is undisputed that there was no available

 treatment for the nodules. Rather, Mr. Moulder contends Dr. Park’s actions caused

 Mrs. Moulder mental anxiety and anguish. The record, however, reflects that Mrs.

 Moulder was suffering from mental health concerns before Dr. Park’s alleged

 negligence.

       Mr. Moulder filed this action seeking judgment against Dr. Park for

 compensatory and punitive damages and for loss of consortium. Mr. Moulder is not

 pursuing a wrongful death claim, and all the parties’ experts agree that Mrs.

 Moulder did not die from lung cancer and did not sustain physical injuries as a

 result of Dr. Park’s treatment.26 At the close of discovery, Dr. Park moved for

 summary judgment. After briefing and oral argument, the Court took the motion

 under advisement.


24
   Def.’s Mot. at 6. Ex. 6.
25
   Id.
26
   Def.’s Mot, Ex. 3 at 87, 102, 107.
                                         6
                              PARTIES’ CONTENTIONS

       Dr. Park argues that her motion for summary judgment should be granted

 because any purported breach of the standard of care relating to Dr. Park’s treatment

 did not result in a lack of treatment or any physical injury to Mrs. Moulder.27 Dr.

 Park asserts that her decision to wait until a comprehensive diagnostic study and

 testing was available did not cause any physical injury, and Mr. Moulder cannot

 maintain a claim for mental anguish under Delaware law unless the mental anguish

 manifests into physical symptoms.28 Dr. Park further contends Mr. Moulder’s loss

 of consortium claim fails as a matter of law because it is derivative of “the

 physically injured spouse’s cause of action.” Finally, Dr. Park asserts there is no

 evidence supporting a punitive damages claim because, at most, Dr. Park’s

 treatment was negligent and did not exhibit the heightened standard needed to allow

 a jury to consider a claim for punitive damages.29

       Mr. Moulder contends Dr. Park’s failure to timely notify Mrs. Moulder of the

 new lung nodule and failure to appropriately order additional testing caused

 physical injuries.30 Mr. Moulder asserts that the physical injury was “the potentially

 malignant nodule growing unchecked” inside Mrs. Moulder’s lung and the

 emotional distress the Moulders endured after learning of Dr. Park’s alleged

27
   Def.’s Mot. at 9.
28
   Mergenthaler v. Asbestos Corp. of America, 480 A.2d 647, 651 (Del. 1984).
29
   Def.’s Mot. at 16.
30
   Pl.’s Answ. Br. in Opp. at 11.
                                               7
 duplicity.31 Mr. Moulder argues Dr. Park’s treatment resulted in Mrs. Moulder’s

 feelings of betrayal, increased drinking, and need to seek out other medical

 providers.32 Mr. Moulder contends a jury easily could find that Mrs. Moulder’s

 rage, anxiety, depression, and increased drinking are legally recognized physical

 injuries or symptoms.33 In addition, Mr. Moulder contends he will never know if,

 had Mrs. Moulder had her follow-up CT scan earlier, the nodule would have grown

 enough to be biopsied or be visible on a PET scan, and that regrettably, by the time

 Mrs. Moulder had her follow-up CT in July 2018, she was too ill to have any viable

 treatment options available to her.34

        Finally, Mr. Moulder argues that he has a valid claim for loss of consortium

 and that he is entitled to punitive damages because Dr. Park’s reckless indifference

 toward Mrs. Moulder is the type of egregious behavior that punitive damages are

 intended to address.35


                                     STANDARD OF REVIEW

        Summary judgment may be granted when there is no genuine issue of material

 fact and the moving party is entitled to judgment as a matter of law.36 A material



31
   Id.
32
    Id. at 12.
33
    Id. at 15.
34
    Id. at 13.
35
    Id. at 19.
36
    Del. Super. Ct. Civ. R. 56(c).
                                             8
 issue of fact exists if “a rational finder of fact could find some material fact would

 favor the moving party in a determinative way[.]”37

     When considering a motion for summary judgment, the Court must view the

 record in the light most favorable to the non-moving party.38 The moving party

 bears the initial burden to demonstrate that there is no genuine dispute as to any

 material fact and that the movant is entitled to judgment as a matter of law.39 If the

 moving party meets the initial burden, the burden shifts to the non-moving party to

 show that a genuine issue of material fact is in dispute.40

     To establish a claim for medical negligence, a plaintiff must show by a

 preponderance of the evidence that a medical provider breached the standard of

 care, the breach was a proximate cause of harm to the plaintiff, and the plaintiff

 suffered damages from that harm.41 Delaware’s Medical Malpractice Act requires

 expert testimony to establish (1) the applicable standard of care, (2) how the

 provider’s care deviated from that standard, and (3) the causal connection between

 the deviation and the alleged injury.42




37
   Deloitte LLP v. Flanagan, 2009 WL 5200657, at *3 (Del. Ch. Dec. 29, 2009).
38
   Hazel v. Del. Supermarkets, Inc., 953 A.2d 705, 709 (Del. 2008).
39
   Rice v. Rice, 2020 WL 4908096, at *1 (Del. Super. 2020).
40
   Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
41
   18 Del. C. § 6853; Jones v. Crawford, 1 A.3d 299, 302-303 (Del. 2010).
42
   18 Del. C. § 6853; Vick v. Khan, et al., 2019 WL 2177114, at *6 (Del. Super. May 17, 2019).
                                               9
                                         ANALYSIS

     A. The record would not allow a reasonable trier of fact to conclude Mrs.
        Moulder suffered a physical injury or had physical symptoms of mental
        anguish.
     To recover for Mrs. Moulder’s mental anguish under Delaware law, Mr.

 Moulder must show that the alleged mental anguish manifested into a physical

 injury.43 “[The] alleged physical injury must be present at the time of the tort,”44 but

 “[n]ot all physical injuries are recoverable.”45 When mental anguish manifests with

 “substantial” and “ongoing” physical symptoms, a plaintiff may sustain a claim.46

 Where, however, the mental anguish solely is in the form of emotional disturbance

 and “transitory, non-recurring physical phenomenon,” there is no liability.47

     In Lupo v. Medical Center of Delaware, Inc., a married couple sued the

 defendant hospital for “mental anguish” stemming from “the lost opportunity to

 spend time with their baby while it was alive, and the lost opportunity to arrange

 for a religious ceremony and cremation of the body” of their newborn baby.48 The

 plaintiffs’ symptoms consisted of “sleeplessness, headaches, crying spells, rage,

 nervousness, guilt, eating disorders and depression” which lasted for over three


43
   Mergenthaler v. Asbestos Corp. of America, 480 A.2d 647, 651 (Del. 1984).
44
   Doe v. Wildey, 2012 WL 1408879, at *7 (Del. Super. March 29, 2012).
45
   Id.
46
   The Restatement (Second) of Torts, § 436A; Lupo v. Medical Center of Del. Inc., 1996 WL
111132 (Del. Super. 1996).
47
   The Restatement (Second) of Torts, § 436A; Lupo v. Medical Center of Del. Inc., 1996 WL
111132 (Del. Super. 1996).
48
   Lupo v. Medical Center of Del. Inc., 1996 WL 111132 (Del. Super. 1996).
                                           10
 years.49 The Court in that case closely considered subsection (c) of The Restatement

 (Second) of Torts, § 436A, which states:

       …long continued nausea or headaches may amount to physical illness,
       which is bodily harm; and even long continued mental disturbance, as
       for example in the case of repeated hysterical attacks, or mental
       aberration, may be classified by the courts as illness, notwithstanding
       their mental character. This becomes a medical or psychiatric problem,
       rather than one of law.50

     The Court found the married couple had “provided evidence which, if believed

 by a jury, would establish that they had suffered substantial, recurring episodes of

 sleeplessness, nightmares, headaches…and mental distress, which persisted over

 three years and were still ongoing.”51 The Court found that a jury could conclude

 they had suffered legally recognized physical injuries.”52

     Conversely, in Doe v. Wildey, the plaintiffs alleged their sexual abuse resulted

 in “physical injuries,” including the “physical phenomena [of] fear, feelings of

 disgust, shame, anger and embarrassment.”53 The court denied the mental anguish

 and emotional distress claims because they were transitory and not physical in

 nature.54



49
    Id. at *2 (Del. Super. 1996).
50
     Lupo v. Medical Center of Del. Inc., 1996 WL 111132 at *3 (Del. Super. 1996)(citing
Restatement (Second) of Torts § 436A(c)(1965)).
51
    Id. at *3.
52
   Id.
53
    Doe v. Wildey, 2012 WL 1408879, at *8 (Del. Super. March 29, 2012).
54
    Id. (citing Restatement (Second) of Torts § 436A cmt. c & illus. 1)). The Restatement (Second)
of Torts § 436A explains that transitory, non-recurring physical phenomena, such as nausea and
                                               11
    Here, Mr. Moulder has not created a record from which a jury could conclude

Mrs. Moulder suffered a physical injury or had ongoing physical symptoms of

mental anguish. Mr. Moulder’s two theories regarding the presence of a physical

injury or symptoms both fail to meet Delaware’s standard for the type of physical

injury necessary to support a mental anguish claim. Mr. Moulder asserts the first

physical injury was the potentially malignant nodule growing unchecked inside

Mrs. Moulder’s lung and the emotional distress the Moulders endured after learning

of Dr. Park’s alleged duplicity.55 Here, however, there is no dispute that there was

no available treatment to slow or treat the nodules even if Mrs. Moulder had known

of them in January 2018. As a result, the growth of the nodules or the absence of

treatment was not caused by Dr. Park’s alleged negligence and cannot be the

physical injury necessary to impose liability for mental anguish.

       Mr. Moulder alternatively asserts Mrs. Moulder suffered physical injuries as

her health and well-being deteriorated in 2018.56 Again, Mrs. Moulder’s physical

deterioration was unrelated to Dr. Park’s alleged negligence. Mr. Moulder himself

testified that these symptoms were from her liver disease.57 Mr. Moulder’s expert

has not opined that Mrs. Moulder’s worsening physical condition was caused by the



rage, “fall within the category of emotional disturbances which are not recognized as physical
illnesses.”
55
   Pl.’s Answ. Br. in Opp. at 11.
56
   Id. at 15.
57
   Pl.’s Answ. Br. in Opp., Ex. B at 38.
                                             12
new nodules identified in the scan. To the contrary, Mr. Moulder’s expert, Dr. David

Harris, who is board certified in internal medicine, medical oncology, and

hematology,58 testified that the injuries Mrs. Park suffered are “psychologic, mental

injuries, not so much injuries associated with the direct effects of the cancer.” 59 Dr.

Harris testified regarding Mrs. Moulder’s loss of trust, anger, and emotional trauma,

but those are forms of mental disturbance that cannot alone support a negligence

claim under Delaware law.60

       Finally, Mr. Moulder also testified that Mrs. Moulder’s depression, anxiety,

and drinking worsened as a result of Dr. Park’s negligence. Increased alcohol

consumption, however, is not a physical symptom supporting a mental anguish

claim, and Mrs. Moulder’s depression and anxiety did not otherwise manifest in

sustained physical phenomena.61 For all the foregoing reasons, defendants are

entitled to summary judgment as to plaintiff’s mental anguish claim.

     B. Even if Mr. Moulder had created a record of Mrs. Moulder’s physical
        symptoms, Mr. Moulder has not provided an expert opinion as to a
        causal link between Dr. Park’s alleged negligence and Mrs. Moulder’s
        depression and anxiety.

       Delaware law requires a plaintiff in a medical negligence case to support her

claim with expert testimony as to the standard of care, breach of that standard, and


58
   Id. Ex. D, at 10:4-18.
59
   Harris Dep. at. 102, Def’s. Mot. Ex. 3.
60
   Id. at 106:24-107:5, Def’s. Mot. Ex. 3.
61
   Hostetter v. Hartford Ins. Co., 1992 WL 179423, at *10-11 (Del. Super. Jul. 13, 1992) (rev’d
on other grounds, Connelly v. St. Farm, 135 A.3d 1271, Del. Super. Mar. 4, 2016)).
                                              13
the causal link between that breach and the plaintiff’s alleged damages.62 “Proximate

cause is a necessary element of any tort claim.”63 “[A] proximate cause is one which

in natural and continuous sequence, unbroken by any efficient intervening cause,

produces the injury and without which the result would not have occurred.” 64 Mr.

Moulder concedes that, in this case, he must proffer expert testimony that Dr. Park’s

actions or inactions were a proximate cause of the mental anguish Mrs. Moulder

allegedly suffered.65

       Here, however, Mr. Moulder has not identified a qualified expert to testify as

to that causal link. It is undisputed that Mrs. Moulder suffered from depression,

anxiety, and alcohol use disorder before she learned about the nodules and Dr. Park’s

alleged duplicity. Dr. Harris testified in this matter as to the standard of care, opining

that a new finding of a nodule on a CT scan requires follow-up.66 With regards to

causation, Dr. Harris stated that he “believed Mrs. Moulder’s mental condition

would have been a lot better if Dr. Park had not been negligent.”67 It is important to

note that Dr. Harris is an oncologist who is not qualified to testify regarding

psychological conditions. Even if he was qualified, however, Dr. Harris has not

opined to a reasonable degree of medical probability that Mrs. Moulder’s pre-


62
   18 Del. C. § 6853; Vick v. Khan, et al., 2019 WL 2177114, at *6 (Del. Super. May 17, 2019).
63
   Doe v. Wildey, 2012 WL 1408879, at *4 (Del. Super. March 29, 2012).
64
   Id.
65
   Pl.’s Answ. Br. in Opp. at 9.
66
   Pl.’s Answ. Br. in Opp., Ex. D, at 54:12-24 and 55:1-3.
67
   Harris Dep. at. 87, Def’s. Mot. Ex. 3.
                                              14
existing mental health conditions worsened as a result of Dr. Park’s alleged

negligence. Mr. Moulder’s testimony that Mrs. Moulder drank more after learning

of the nodules does not constitute expert testimony of causation, and Mr. Moulder

has not pointed to any medical records indicating Mrs. Moulder’s depression,

anxiety, and drinking worsened after Dr. Park’s alleged negligence. Accordingly,

even if Mr. Moulder could satisfy the physical injury standard for the mental anguish

claim, Mr. Moulder has not satisfied Delaware’s requirement that a plaintiff proffer

expert opinion as to causation.

       C. Mr. Moulder’s loss of consortium claim fails because Mr. Moulder has
          not created a record that Mrs. Moulder suffered a physical injury or had
          physical symptoms of mental anguish.

          Mr. Moulder’s loss of consortium claim fails as a matter of law because it is

derivative of “the physically injured spouse’s cause of action.”68 Having concluded

that Mr. Moulder failed to create a record that would allow a jury to find in Mr.

Moulder’s favor as to Mrs. Moulder’s mental anguish, Mr. Moulder’s loss of

consortium claim fails as well.

       D. Mr. Moulder’s punitive damages claim fails because there is no evidence
          supporting a punitive damages award.

          Mr. Moulder’s punitive damages claim fails for two independent reasons.

First, because Mr. Moulder cannot maintain his underlying cause of action for




68
     Jones v. Elliott, 551 A.2d 62, 64 (Del. 1988).
                                                      15
compensatory damages, Mr. Moulder’s punitive damages claim necessarily fails.69

Second, and even if the mental anguish and loss of consortium claims could proceed

to trial, the record is not sufficient to allow a jury to consider a punitive damages

award in this case. A punitive damages claim in a medical negligence case is

governed by statute.70 Under the statute, the trier-of-fact must evaluate the

underlying facts and determine whether the conduct was egregious enough to

suggest malicious intent or willful and wanton misconduct.71 Such claims only can

reach a trier-of-fact if a reasonable inference exists to warrant an award.72 Punitive

damages are reserved for “I don’t care attitude[s],” “conscious indifference,” or

wanton or willful “disregard for the rights of others.”73 There can be no malicious

intent where “unforeseen damage or injury results from intended medication,

manipulation, surgery, treatment or the intended omission thereof, administered or

omitted without actual malice or if the intended treatment is applied or omitted by

mistake to or for the wrong patient or wrong organ.”74

       As previously noted, there is a factual dispute as to why Dr. Park did not notify

Mrs. Moulder of the nodules in January 2018 and order the three-month follow-up


69
   18 Del. C. § 6855.
70
   Id.
71
   Id.
72
   Vick v. Khan, et al., 2019 WL 2177114, at *8 (Del. Super. May 17, 2019). “[A] failure to show
that a doctor acted with deliberate indifference to the patient’s health precludes jury consideration
of punitive damages.”).
73
   Armstrong v. A.I. DuPont Hosp. for Children, 60 A.3d 414, 418 (Del. Super. 2012).
74
   18 Del. C. § 6855.
                                                 16
scan recommended by the radiologist. But neither side’s view of the factual record

would permit a jury to award punitive damages. Dr. Park argues that, in deciding

how to proceed with treatment in Mrs. Moulder’s case, Dr. Park had to contend with

Mrs. Moulder’s significant mental health issues, her ongoing pain as a result of her

floor of mouth disease, the size of the nodule, its location, and the fact that it could

not be biopsied or tested. With these concerns in mind, Dr. Park contends she

exercised her clinical judgment and recommended a six-month follow-up scan, as

opposed to a three-month scan.75 If the jury accepted Dr. Park’s testimony, it could

not find she exhibited an “I don’t care attitude” or “conscious indifference” to Mrs.

Moulder’s health. Even Mr. Moulder’s expert testified that he did not believe Dr.

Park acted with an intentional misconduct to cause harm.76

          Conversely, Mr. Moulder contends Dr. Park failed to timely review or

appropriately respond to the January 2018 CT scan. Even if the jury accepted that

view of the record, the alleged negligence is not indicative of conscious indifference

or willful or wanton misconduct. At most, that record would amount to the omission

of treatment without actual malice, which would not support a punitive damages

award. Accordingly, summary judgment is appropriate as to Count III.




75
     Def.’s Mot. Ex. 5, at 32:3-12, 34:3-11, 38:18-39:16, 41:11-42:1.
76
     Id. Ex. 4, at 89:6-9.
                                                  17
                             CONCLUSION

     For the reasons set forth above, the Court grants Dr. Park’s motion for

summary judgment as to all Mr. Moulder’s claims. IT IS SO ORDERED.




                                    18